Citation Nr: 0821275	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  05-01 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to 
October 1970.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, that denied the claim to reopen the 
veteran's previously-denied claim for service connection.  In 
November 2004, the RO reopened the claim and denied service 
connection for PTSD.  In August 2006, the Board also 
determined that the claim should be reopened and remanded the 
appeal for a personal hearing.  

In June 2007, the veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided at the 
RO, a transcript of which has been associated with the claims 
folder.  The Board remanded the appeal again in August 2007.  
The RO performed some further development and the appeal is 
now before the Board again.  

In May 2008, the veteran submitted additional evidence 
consisting of a copy of his military personnel file and 
additional treatment records from VA medical facilities.  
When an appellant submits evidence to the Board within 90 
days after the mailing of certification and record transfer 
notice, the appeal is remanded to the RO unless (1) the 
appellant waives his procedural right to have the RO 
initially consider the evidence, (2) the Board grants all 
appeal issues, or (3) the evidence is not pertinent to the 
issue on appeal.  See 38 C.F.R. § 20.1304(a), (c) (2007).  
Here, most of the service personnel records are duplicates of 
what already appears in the veteran's claims file, but the 
medical treatment records have not previously been obtained 
or considered by the RO.  Since a remand is necessary for 
other reasons, the RO shall initially consider this evidence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

In its August 2007 decision, the Board explained that the 
veteran contends that he suffers from PTSD as the result of 
serving as a helicopter door gunner in the 116th Aviation 
Company (Assault Helicopter) of the HHC 269th.  An example of 
this assertion is contained in a document he submitted in 
June 2004 indicating that he flew his third mission in 
June 1970 with "lots of enemy killed."  During the 
June 2007 Board hearing, the veteran testified that he flew 
two or three missions in a helicopter every week of July and 
August 1970.  Transcript, p. 6.  

The Board reopened the veteran's claim and remanded the 
appeal for further development.  The Board noted that since 
the veteran identified specific dates for his alleged 
engagement in combat with the enemy, on remand VA should 
assist the veteran by making efforts to obtain evidence 
verifying that he engaged in combat with the enemy.  
Paragraph 1 of the instructions explicitly provided that 
arrangements should be made to obtain all available Unit 
Histories, Operating Reports/Lessons Learned, and Morning 
Reports for the 116th Aviation Company (Assault Helicopter) 
of the HHC 269th, from June 1, 1970, through August 31, 1970.  
The RO/AMC was to request that the U.S. Army and Joint 
Services Records Research (JSRRC) provide any available 
information which might corroborate the veteran's alleged 
inservice stressor, as described above.  The RO/AMC was to 
associate any records obtained with the claims folder.  

The claims file shows that in August 2007, the RO/AMC 
requested the veteran's entire personnel file and morning 
reports containing remarks regarding unit histories be 
provided.  In response, a copy of the veteran's personnel 
file was received.  There is nothing in the claims file to 
indicate whether any of the other requested information-
namely unit histories, operation reports/lessons learned, 
morning reports-was unavailable.  

VA is required to make as many requests as are necessary to 
obtain relevant records in the custody of a Federal 
department or agency.  38 C.F.R. § 159(c)(2).  VA may end its 
efforts to obtain such records only if VA concludes that the 
records sought do not exist or that further efforts to obtain 
the records would be futile, for example, when VA is advised 
that the records do not exist or that the custodian does not 
have them.  Id.  Then, VA must provide the veteran with 
notice that the records are not available, a description of 
any further action VA will take regarding the claim, and 
notice that the claimant is ultimately responsible for 
providing the evidence.  38 C.F.R. § 159(e)(1).  The claims 
file does not show that the requirements of the regulations 
were met here.  

If remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998) (a 
remand by the Board confers on the appellant, as a matter of 
law, a right to compliance with the remand instructions).  
Since the development sought by the Board in this case has 
not been properly completed, another remand is now required.  
38 C.F.R. § 19.9 (if any action is essential for a proper 
appellate decision, a Veterans Law Judge shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken).  A remand is necessary for the 
purpose of obtaining such records, or determining that the 
records sought do not exist or that further efforts to obtain 
the records would be futile and so notifying the veteran. 

Moreover, a review of the claims folder shows that in 
March 2002, the veteran sought disability benefits from the 
Social Security Administration (SSA) based on a psychiatric 
condition.  Such records may be relevant to the veteran's 
claim.  Since VA has a duty to obtain records in the custody 
of a Federal department or agency, the RO/AMC should obtain 
those SSA disability records.   



Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all 
available Unit Histories, Operating 
Reports/Lessons Learned, and Morning 
Reports for the 116th Aviation Company 
(Assault Helicopter) of the HHC 269th, 
from June 1, 1970, through August 31, 
1979.  If such records are not available, 
provide the veteran with appropriate 
notice as to the futility of further 
searching, a description of further 
actions to be taken by VA, and notice that 
the veteran is ultimately responsible for 
providing the evidence.  

2.  Request that the U.S. Army and Joint 
Services Records Research (JSRRC) provide 
any available information which might 
corroborate the veteran's alleged 
inservice stressor, as described in the 
body of the remand.  

3.  Make arrangements to obtain the 
veteran's records from his disability 
claim with the Social Security 
Administration and associate any records 
obtained with the claims folder.  

4.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

